Citation Nr: 0604556	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
1993 for the assignment of a 50 percent evaluation for the 
service-connected migraine headaches.  

2.  Whether clear and unmistakable error (CUE) was shown in 
the alleged failure to notify the veteran of an October 2, 
1992 rating action and provide notice of appellate rights.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO, as well as a February 2005 rating decision issued 
by the VA Appeals Management Center (AMC) in Huntington, West 
Virginia.  

The issue of whether clear and unmistakable error (CUE) was 
shown in the alleged failure to notify the veteran of an 
October 2, 1992 rating action and provide notice of appellate 
rights is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

There is no evidence showing a factually ascertainable basis 
for an evaluation in excess of 10 percent for the veteran's 
service-connected migraine headaches prior to November 29, 
1993, as there was no evidence indicating headaches 
productive of more than characteristic prostrating attacks 
averaging one in two months over the last several months.  



CONCLUSION OF LAW

An effective date prior to November 29, 1993 for a 50 percent 
evaluation for the service-connected migraine headaches is 
not assignable.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.159, 3.400, 4.7 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

As this claim concerns the question of an effective date 
prior to November 29, 1993, rather than the current degree of 
disability, a contemporaneous examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a March 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed December 2001 rating decision.  
However, this letter was issued pursuant to the Board's 
earlier January 2004 remand.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate her claim and assist her 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

However, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA could be considered an informal claim 
provided it identified, but not necessarily with specificity, 
the benefit sought.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In the present case, the veteran first applied for service 
connection for headaches on June 14, 1991.  A VA examination 
from September 1992 confirmed muscle contraction headaches, 
following an injury of the right eye in service.  

The symptoms at that time included tension, faintness, aching 
in the back of the head, and nausea.  The veteran also 
reported a "pounding feeling" of the right side of the 
face, and the examiner noted that she was taking multiple 
medications for relief.  

In an October 1992 rating decision, the RO granted service 
connection for muscle contraction headaches due to status 
post enucleation of the right eye.  A 10 percent evaluation 
was assigned as of June 14, 1991.  

Following the October 1992 rating decision, the veteran did 
not provide any statements regarding the evaluation of her 
headaches until August 1995.  Subsequent to the receipt of 
the veteran's August 1995 claim, the RO received numerous VA 
treatment records concerning her headaches.  

The veteran was treated on September 8, 1993 for "seeing 
floating spots" in the left eye, with a gradual onset of 
unilateral headaches over the left eye.  The veteran reported 
no other symptoms.  

On September 17, 1993, the veteran was seen for multiple 
complaints, including headaches.  The examiner did not 
describe the nature and frequency of her headaches.  

Later in the same month (the exact date is not legible in the 
treatment record), the veteran reported having pain in 
multiple orthopedic regions and was assessed with 
questionable viral syndrome, with associated myalgias and 
arthralgias.  

On November 29, 1993, the veteran was treated for complaints 
of severe bitemporal headaches, with radiation.  The veteran 
was noted to normally experience headaches every two weeks, 
but these were usually right-sided and less severe than the 
current headaches.  Photophobia was also noted.  The 
diagnosis was that of chronic headaches, and a neurological 
evaluation was recommended.  

The report of a requested neurological consultation, from 
January 5, 1994, reflects that the veteran described a 
throbbing pressure around the right eye, extending temporally 
on the right.  This pain was noted to occur ten to fifteen 
days out of the month.  In rendering an impression, the 
examiner noted characteristics of vascular headaches.  

In a March 1996 rating decision, the RO increased the 
evaluation for the veteran's headaches to 30 percent, 
effective on August 11, 1995.  The RO further increased this 
evaluation to 50 percent, effective on April 12, 1996, in a 
November 1997 rating decision.  

Following the Board's January 2004 remand, the RO, in an 
August 2005 rating decision, effectuated the 50 percent 
evaluation for headaches as of November 29, 1993, the date of 
the noted VA consultation showing increased headache 
symptoms.  

As noted above, the date of receipt of a claim for an 
increase is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital, in cases where such evidence is presented.  
38 C.F.R. § 3.157(b)(1).  

Here, the Board is aware that the veteran was treated for 
headaches at a VA facility in the interim between the October 
1992 rating decision and November 29, 1993.  The question 
becomes whether entitlement to an increased evaluation arose 
during that period.  

In this regard, the Board notes that the criteria of 
38 C.F.R. § 3.124a, Diagnostic Code 8100, for migraines, have 
remained unchanged since the early 1990's.  

Under this section, a 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  

A 30 percent evaluation contemplates characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

A 50 percent evaluation is in order for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In the present case, the medical evidence dated prior to 
November 29, 1993 contains minimal specific findings 
regarding the veteran's headaches.  

The September 1993 VA treatment records reflect current 
headaches but contain no commentary as to the severity or 
frequency of such headaches.  At this time, there was simply 
no evidence of headaches productive of more than 
characteristic prostrating attacks averaging one in two 
months over the last several months.  

Overall, there is no medical evidence to suggest that the 
criteria for more than a 10 percent evaluation for migraine 
headaches were met prior to November 29, 1993.  

Under 38 U.S.C.A. § 3.400(o)(2), there is no factually 
ascertainable basis for a 50 percent evaluation prior to that 
same date.  

Accordingly, the veteran's claim for an effective date prior 
to November 29, 1993 for a 50 percent evaluation must be 
denied.  See 38 C.F.R. § 4.7.  



ORDER

An effective date prior to November 29, 1993 for the 
assignment of a 50 percent evaluation for the service-
connected migraine headaches is denied.



REMAND

In a February 2005 rating decision, the AMC in Huntington, 
West Virginia addressed the issue of whether CUE was shown in 
the alleged failure to notify the veteran of an October 2, 
1992 rating action and provide notice of appellate rights.  
The AMC denied this claim and notified the veteran of this 
denial in March 2005.  

Subsequently, in April 2005, the veteran notified the AMC 
that she sought to appeal the February 2005 rating decision.  
There is no indication that either the AMC or the RO has 
addressed this Notice of Disagreement to date, however.  

As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should furnish the veteran and her 
representative with a Statement of the 
Case addressing the issue of whether CUE 
was shown in the alleged failure to 
notify the veteran of an October 2, 1992 
rating action and provide notice of 
appellate rights.  The veteran should be 
notified of her rights and 
responsibilities in completing an appeal 
on this matter.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


